United States Court of Appeals
                                                 Fifth Circuit
                                              F I L E D
IN THE UNITED STATES COURT OF APPEALS
        FOR THE FIFTH CIRCUIT                   June 4, 2007

                                          Charles R. Fulbruge III
                                                  Clerk
            No. 05-20719
          Summary Calendar



           EMILY DEMMLER,

         Plaintiff-Appellee,

               versus

       CITY OF HOUSTON, ET AL,

             Defendants,

        C.O. BRADFORD, Chief,

        Defendant-Appellant.




            No. 05-20720


       WILLIAM THOMAS GILMORE,

         Plaintiff-Appellee,

               versus

       CITY OF HOUSTON, ET AL,

             Defendants,

        CHIEF C.O. BRADFORD,

        Defendant-Appellant.
                         No. 05-20719
                              -2-




                         No. 05-20724



           BRANDI RATLIFF; WILLIAM RYAN GRENWELGE,

                    Plaintiffs-Appellees,

                            versus

                   CITY OF HOUSTON, ET AL,

                         Defendants,

                        C.O. BRADFORD,

                     Defendant-Appellant.




                         No. 05-20725



  EDGAR COELLO; MONICA COELLO ASHFORD; ELIZABETH ANN GURSKE;
  JESSICA COELLO GUILLEM; INDIVIDUALLY AND AS NEXT FRIEND OF
                  ISABELLA GUILLEM, A MINOR,

                    Plaintiffs-Appellees,

                            versus

                   CITY OF HOUSTON, ET AL,

                         Defendants,

CHIEF C.O. BRADFORD, in his capacity as chief of police of the
                  Houston Police Department,

                     Defendant-Appellant.
     No. 05-20719
          -3-




     No. 05-20729



    LESLIE RICHIE,

  Plaintiff-Appellee,

        versus

CITY OF HOUSTON, ET AL,

      Defendants,

 C.O. BRADFORD, Chief,

 Defendant-Appellant.




     No. 05-20743



    SARAH SPONSEL,

  Plaintiff-Appellee,

        versus

CITY OF HOUSTON, ET AL,

      Defendants,

 CHIEF C.O. BRADFORD,

 Defendant-Appellant.
                          No. 05-20719
                               -4-



                          No. 05-20744



ROLAND T. ROSS, INDIVIDUALLY AND AS NEXT FRIEND FOR RAMOND ROSS,
  AND ROSHANDA ROSS, MINOR CHILD, RAMOND ROSS, MINOR; ROSHANDA
                              ROSS,

                     Plaintiffs-Appellees,

                             versus

                    CITY OF HOUSTON, ET AL,

                          Defendants,

C.O. BRADFORD, Chief, in his capacity as chief of police of the
                   Houston Police Department,

                      Defendant-Appellant.




                          No. 05-20756



  CHAD CORY; ADAM ADAMS; ELEAZAR AGUILAR; LUIS AGUILAR; FELIX
                        ALIPIO, ET AL.,

                     Plaintiffs-Appellees,

                             versus

                    CITY OF HOUSTON, ET AL,

                          Defendants,

                 CHIEF OF POLICE C.O. BRADFORD,

                      Defendant-Appellant.
                             No. 05-20719
                                  -5-



                             No. 05-20752



 CORI LOPEZ; MICHAEL GUERRA; RASHAAN HARRIS; DONNY ITTY; CHARLES
                          KELL, ET AL.,

                        Plaintiffs-Appellees,

                                   versus

                       CITY OF HOUSTON, ET AL,

                                 Defendants,

 C.O. BRADFORD, Chief, in his capacity as chief of police of the
                    Houston Police Department,

                        Defendant-Appellant.




                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 4:04-CV-1543
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appellant C.O. Bradford, former Chief of the Houston Police

Department, has filed interlocutory appeals of the orders denying

summary judgment on his qualified immunity defense in a number of

cases filed against him stemming from a sting operation targeting

illegal   street   racing.   A    district     court’s   decision   to   deny



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 05-20719
                                     -6-

qualified   immunity   on   a   motion   for   summary   judgment   is   only

immediately appealable if it turns on an issue of law, and is not

appealable if it is based on a claim regarding the sufficiency of

the evidence. Gobert v. Caldwell, 463 F.3d 339, 344 (5th Cir.

2006). Bradford disputes only the factual determinations of the

district court and whether the evidence was sufficient to proceed.

We therefore lack jurisdiction to hear this interlocutory appeal,

id., and DISMISS THE APPEAL for lack of jurisdiction.